Case 20-62468-sms   Doc 31   Filed 01/13/21 Entered 01/13/21 11:09:03   Desc Main
                             Document     Page 1 of 7
Case 20-62468-sms   Doc 31   Filed 01/13/21 Entered 01/13/21 11:09:03   Desc Main
                             Document     Page 2 of 7
Case 20-62468-sms   Doc 31   Filed 01/13/21 Entered 01/13/21 11:09:03   Desc Main
                             Document     Page 3 of 7
Case 20-62468-sms   Doc 31   Filed 01/13/21 Entered 01/13/21 11:09:03   Desc Main
                             Document     Page 4 of 7
Case 20-62468-sms   Doc 31   Filed 01/13/21 Entered 01/13/21 11:09:03   Desc Main
                             Document     Page 5 of 7
Case 20-62468-sms   Doc 31   Filed 01/13/21 Entered 01/13/21 11:09:03   Desc Main
                             Document     Page 6 of 7
Case 20-62468-sms   Doc 31   Filed 01/13/21 Entered 01/13/21 11:09:03   Desc Main
                             Document     Page 7 of 7
